ARNOLD, Associate Justice.
I concur but I do not think that the majority opinion sufficiently brings out the capricious and arbitrary character of the ruling of the court below directing a verdict for the defendant. Defendant was driving forty miles an hour at night, and in the rain. He put on additional speed in crossing another highway in disregard of a stop sign. In the absence of some contradictory testimony or some excuse, such conduct constitutes gross negligence. I cannot agree with the majority opinion in so far as it intimates that any other conclusion is possible on the evidence before us.